
	
		III
		110th CONGRESS
		2d Session
		S. RES. 605
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. DeMint (for himself
			 and Mr. Bayh) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 60th anniversary of the
		  Berlin Airlift and honoring the veterans of Operation Vittles.
	
	
		Whereas in spring of 1948 Berlin was isolated within the
			 Soviet occupation zone and had only 35 days’ worth of food and 45 days’ worth
			 of coal remaining for the city;
		Whereas military planners in the United States and the
			 United Kingdom determined that 1,534 tons of flour, wheat, fish, milk, and
			 other food items would be required daily to feed the 2,000,000 residents of
			 Berlin;
		Whereas military planners determined that 3,475 tons of
			 coal and gasoline would be required daily to keep the city of Berlin heated and
			 powered;
		Whereas, on June 1, 1948, the United States Air Force
			 created the Military Air Transport Service, the predecessor to Air Mobility
			 Command, to organize and conduct airlift missions;
		Whereas, on June 26, 1948, Operation
			 Vittles began when 32 United States Air Force C–47 Dakotas departed
			 West Germany for Berlin hauling 80 tons of cargo, and the first British
			 aircraft launched on June 28, 1948;
		Whereas Major General William H. Tunner, a veteran of the
			 aerial supply line over the Himalayas in World War II, took command of
			 Operation Vittles on July 28, 1948;
		Whereas Major General Tunner pioneered many new and
			 innovative tactics and procedures for the airlift, including the creation of
			 air corridors for ingress and egress, staggering altitudes of the aircraft, and
			 implementing instrument flight rules which allowed aircraft to land as
			 frequently as every 3 minutes;
		Whereas one pilot, 1st Lieutenant Gail S. Halvorsen, who
			 became known as the Candy Bomber, initiated Operation
			 Little Vittles to bring hope to the children of Berlin, by dropping
			 handkerchief parachutes containing chocolate and chewing gum as a symbol of
			 American goodwill, ultimately resulting in more than 3 tons of candy being
			 dropped in more than 250,000 miniature parachutes;
		Whereas, on Easter Sunday, April 17, 1949, airlifters
			 reached the pinnacle of Operation Vittles by delivering 13,000
			 tons of cargo, including the equivalent of 600 railroad cars full of coal,
			 setting the single day record for the Berlin Airlift;
		Whereas 39 British and 31 American airmen made the
			 ultimate sacrifice during the Berlin Airlift, and 8 British and 17 American
			 aircraft were lost;
		Whereas airlifters delivered more than 2,300,000 tons of
			 food and supplies on 278,228 total flights into Berlin;
		Whereas the Soviet Union was forced to lift the blockade
			 in light of the success of the 15-month airlift operation;
		Whereas the Berlin Airlift marked the first use of
			 airpower to provide hope and humanitarian assistance, and to win a strategic
			 victory against enemy aggression and intimidation;
		Whereas the enormous effort and cooperation of the Berlin
			 Airlift laid the foundation for a deep and lasting friendship between the
			 people of the United States and the people of Germany; and
		Whereas, today, air mobility continues to play a vital
			 role in United States foreign policy by helping to advance freedom and
			 alleviate suffering around the world: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 60th anniversary of the Berlin Airlift as the largest and longest running
			 humanitarian airlift operation in history;
			(2)honors the
			 service and sacrifice of the men and women who participated in and supported
			 the Berlin Airlift;
			(3)commends the
			 close friendship forged between the American, British, and German people
			 through the Berlin Airlift; and
			(4)applauds the men
			 and women of the United States Air Force’s Air Mobility Command, who, in the
			 best traditions of the Berlin Airlift, still work diligently to provide hope,
			 save lives, and deliver freedom around the world in support of the United
			 States's foreign policy objectives.
			
